Citation Nr: 0948503	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  03-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2002 and February 2006 rating decisions of the 
ROIC.

In a February 2002 rating decision, the ROIC denied the 
Veteran's request to reopen a claim for service connection 
for right ear hearing loss.  The Veteran filed a notice of 
disagreement (NOD) in August 2002, and the ROIC issued a 
statement of the case (SOC) in August 2003.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2003.

In August 2005, the Veteran testified before RO personnel at 
the RO; a transcript of that hearing is of record.

In a February 2006 rating decision, the ROIC denied service 
connection for tinnitus.  The Veteran filed a NOD in June 
2006, and the ROIC issued a SOC in December 2006.  The 
Veteran filed a VA Form 9 in February 2007.  

In October 2007, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of the hearing is of record. 

In December 2007, the Board reopened the claim for service 
connection for right ear hearing loss and remanded the claims 
for service for tinnitus and for right ear hearing loss, on 
the merits, to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claims (as reflected in a September 2009 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  

2.  Although no specific incident of acoustic trauma is 
reflected in the Veteran's service treatment records, the 
Veteran has asserted in-service noise exposure, including a 
mortar explosion.  

3.  The Veteran currently has bilateral tinnitus and right 
ear hearing loss to an extent recognized as a disability for 
VA purposes, and the most probative, competent medical 
opinion indicates that there is a medical relationship 
between the Veteran's tinnitus and right ear hearing loss, 
and his military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for right ear hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 
(2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claims for service 
connection on appeal, the Board finds that all notification 
and development action needed to fairly adjudicate these 
claims has been accomplished.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has right ear hearing loss and 
tinnitus due to noise exposure during his military service.  
Specifically, during the October 2007 Board hearing, he said 
that a mortar exploded near him and that he was unable to 
hear for 3 days.  He said that the explosion occurred in 
January 1968 and that he went to sick bay, but was told that 
his hearing would return and not to worry about it.  He said 
that the hearing in his left ear returned, but that the 
hearing in his right ear did not return as well.  He contends 
that he has had right ear hearing loss and tinnitus since the 
mortar explosion.  

The Veteran's service treatment records reflect no 
complaints, findings, or diagnoses of hearing loss or 
tinnitus.  The Veteran's June 1968 separation examination 
report reflects no ear disease or defects and hearing on 
whispered voice test was 15/15 (i.e., normal).  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not necessarily fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

A January 2001 VA outpatient treatment record reflects that 
the Veteran complained of a history of right ear hearing loss 
since 1968.  In May 2001, he was diagnosed with moderate 
conductive right ear hearing loss.  A July 2001 ear, nose & 
throat (ENT) outpatient treatment record reflects that a VA 
physician diagnosed conductive hearing loss of the right ear 
with "unclear etiology, most likely otosclerosis."  

Private medical records from Dr. Boran reflect that the 
Veteran was seen in August 2001 for a second opinion.  Dr. 
Boran, an ENT surgeon, opined that the Veteran's conductive 
right ear hearing loss was probably secondary to ossicular 
chain discontinuity or dislocation from the mortar blast 
during service.  The physician noted that there was a remote 
chance that it could be due to otosclerosis.  

A March 2003 VA outpatient treatment record reflects that a 
VA otolaryngologist opined that discontinuity could not be 
absolutely confirmed, but there was a possibility that the 
Veteran's conductive hearing loss was due to ossicular 
discontinuity following a blast injury.  The physician noted 
that confirmation could not be made unless the Veteran had 
middle ear exploration or a CT scan of the petreus bones.  A 
June 2003 VA outpatient treatment record reflects the Veteran 
was diagnosed with mixed right ear hearing loss.  

In an April 2005 letter, Dr. Boran noted that the Veteran had 
significant mixed right ear hearing loss.  The physician 
opined that "there is no doubt that his hearing loss in the 
right ear is due to mortar shell explosion."  In a March 
2006 letter, Dr. Boran said that the Veteran underwent ear 
exploration in February 2006 and a right stapedectomy was 
performed.  In a May 2006 letter, Dr. Boran opined that he 
believed there was some scar tissue as a result of the 
explosion and that the sensorineural component was also be 
consistent with noise exposure.  In a June 2006 letter, Dr. 
Boran noted that the Veteran also had tinnitus due to the 
explosion.  In August 2007 letters, Dr. Boran explained that 
the Veteran did not have hearing loss and tinnitus prior to 
the explosion and that there was no family history of any 
type of inner ear disease, to include otosclerosis or 
conductive hearing loss.  Dr. Boran also stated that during 
the February 2006 stapedectomy, he noted that the Veteran had 
calcium fixating on the right stapes, which was believed was 
due to trauma.  

The report of a July 2009 VA examination reflects diagnoses 
of bilateral tinnitus and mild to severe mixed right ear 
hearing loss.  The results of audiology testing reflect that 
the Veteran's right ear hearing loss met the requirements for 
VA disability under 38 C.F.R. § 3.385.  The examiner opined 
that the Veteran's right ear hearing loss was not the result 
of the mortar explosion.  The examiner noted that private 
medical records from Dr. Boran showed that the Veteran had 
otosclerosis and that this condition runs in families and is 
genetic.  The examiner opined that noise exposure or trauma 
is not a cause for otosclerosis and that the exploratory 
surgery found fixation of the bones of the middle ear space 
(otosclerosis), rather than a disarticulation of the 
ossicular chain, which could be related to noise exposure.  

The report of a September 2009 VA examination reflects that 
the Veteran had severe, low to high frequency, conductive to 
mixed hearing loss in the right ear.  The results of 
audiology testing reflect that the Veteran's right ear 
hearing loss met the requirements for VA disability under 38 
C.F.R. § 3.385.  The examiner agreed that the Veteran's 
hearing loss was related to an otosclerotic condition, which 
was not associated with noise exposure.  As such, the 
examiner opined that the Veteran's hearing loss and tinnitus 
were "less likely as not" related to service.

The Board has carefully considered the Veteran's statements 
that he had right ear hearing loss and tinnitus following a 
mortar explosion during military service.  Other lay 
statements from friends, fellow servicemen, and family also 
support the Veteran's assertion that mortar explosion 
occurred and that his hearing was worse after his naval 
service.  The Board notes that the Veteran and other 
laypersons are competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The Veteran is also competent to 
testify about observable symptoms or injury residuals, such 
as hearing loss or tinnitus.  See 38 C.F.R. § 3.159(a)(2); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the 
Veteran is competent to report a continuity of 
symptomatology.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  However, 
the Veteran is not competent to render a probative opinion on 
a medical matter, such as medical etiology.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In this case, the medical opinions regarding the etiology of 
the Veteran's right ear hearing loss and tinnitus diverge.  
Although Dr. Boran has submitted numerous letters supporting 
an etiology with the mortar explosion in service, the July 
and September 2009 VA audiologists both provided negative 
opinions in this regard.  Another VA otolaryngologist 
provided a more equivocal opinion.  When reviewing such 
medical opinions, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the Board finds that there are sufficient reasons to 
accept Dr. Boran's opinion over the VA audiologists' opinion.  
In this regard, the Board points out that a VA 
otolaryngologist opined that it was possible that the 
Veteran's conductive hearing loss was due to a blast injury, 
but that confirmation could not be made without middle ear 
exploration or CT scan.  In February 2006, Dr. Boran 
performed a middle ear exploration and found calcium fixating 
to the right stapes, which he said was due to noise trauma.  
The September 2009 VA audiologist said that the middle ear 
exploration found otosclerosis and that this was actually a 
genetic condition.  While the September 2009 VA audiologist 
provided a rationale for his opinion, Dr. Boran's opinion is 
more probative because he is the surgeon who actually 
performed the middle ear exploration.  Moreover, the Board 
notes that Dr. Boran is a physician and that the July and 
September 2009 VA examiners are audiologists.  Hence, Dr. 
Boran presumably has additional knowledge and expertise 
required to make these determinations.  See Black v. Brown, 
10 Vet. App. 279 (1997).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for right ear 
hearing loss and for tinnitus are met.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


